PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/845,908
Filing Date: 4 Sep 2015
Appellant(s): ROBERTS et al.



__________________
Yuanzhang Han
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 4, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 24, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

The claim rejections under 35 U.S.C. 103 as unpatentable over Mergner et al. on claims 19-23 and 27-30 are maintained. The rejections are restated below. 
Regarding claim 19: Mergner et al. discloses a catalyst coating device for coating a substrate (121) with a plurality of inner channels (110) and an upper and lower end where the coating device includes a frame (122) for holding the substrate (121) vertically (par. 55, figure 1), a piston (101) for introducing the liquid coating (113) into the lower end of the substrate (121) by pushing the liquid by way of another liquid (103) and displacement body (111) (par. 6, figure 1), where a vacuum is applied to the upper end of the substrate (121) after the liquid is introduced into the substrate (121) (pars. 80-82), and sensors (123) and a control unit (125) are used to determine when the liquid has reached a predetermined liquid level or volume within the substrate (122) such that it can begin the excess coating removal process. Therefore the sensor which detects when the liquid level has reached the predetermined level inside the substrate (121) is a vacuum triggering device since it triggers the start of the vacuum removal process (pars. 64-66, 90-92).
Mergner et al. fails to explicitly disclose that the piston continues to deliver additional liquid after the vacuum removal process has begun, though Mergner et al. does not clearly disclose that the piston movement stops after the removal process has begun either. However, Mergner et al. also teaches that the piston is controlled by the control unit (115) and sensor (123) in order to always 
Regarding claim 20: Mergner et al. further discloses a hollow seal which can be inflated with gas or liquid mounted on the coating device (122) in order to ensure the connection with the substrate (121) is liquid tight, such that it must inherently contact the substrate (121) (par. 55, figure 1). 
Regarding claim 21: Mergner et al. discloses that the coating device (122) supports the substrate (121) such that it is at least part of a housing, where the hollow seal is mounted on the coating device (122) (par. 55, figure 1). 
	Regarding claim 22: Mergner et al. discloses the above seal, and shows in figure 1 that the seal has a rectangular cross section (see figure 1, annotated below).
[AltContent: textbox (Seal with rectangular cross section)][AltContent: arrow]                                                         
    PNG
    media_image2.png
    402
    287
    media_image2.png
    Greyscale

Regarding claim 23: Mergner et al. teaches that the piston (101) is connected to the coating device (122) such that it can be considered to be within a single housing, and that the piston (101) reciprocates (par. 6, figure 1).
Regarding claim 27: Mergner et al. discloses that the sensor (123) connects to an electric motor (100) for controlling the position of the piston based on the sensor signal (par. 54, 64, figure 1), but fails to explicitly disclose that the motor is a servo motor. However, a servo motor is defined as a linear actuator which is provided with a sensor for positional feedback, and Mergner et al. discloses that the position of the piston is monitored by a sensor, though not necessarily by the motor (par. 64). Therefore it would have been obvious for one of ordinary skill in the art to integrate the motor and sensor monitoring the position of the piston such that the motor is a servo motor, because integrating two parts into one is not considered to be a patentable advance when no unexpected results are achieved (MPEP 2144.04). 
Regarding claim 28: Mergner et al. discloses that the vacuum process can begin by opening a valve when the coating is ready for the removal step which is determined by the sensor (123) (pars. 64-66, 80-82, 90-92) and further discloses that the values determined by the sensor (123) are electronically transmitted to the control unit (125) (par. 120) such that the vacuum generator valve must inherently be connected electronically to the sensor (123) by way of the control unit (125).
Regarding claims 29-30: Mergner et al. discloses a seal and a funnel shaped frame at the bottom of the substrate (121) where it connects to the coating device (122) (par. 55, figure 1), but fails to disclose that this seal and funnel are present on the upper end of the substrate when the vacuum is applied to that. However, it would have been obvious for one of ordinary skill in the art to reproduce this seal and funnel arrangement on the upper end of the substrate (121) because Mergner et al. teaches that the vacuum application to the upper end is an identical process to that at the lower end, and therefore would benefit from the same structure shown at the lower end (par. 81-82).

Regarding claims 24-25: Mergner et al. discloses that the housing includes a chamber (102, 112) with a displacement volume and teaches that the piston is retracted to define the displacement volume and is then pushed in order to supply the coating fluid of an equal volume (figure 1), but fails to explicitly disclose that the piston abuts a lower end of the substrate. However, Bonzo discloses a similar coating apparatus in which a piston (36) coated with polyester pushes the coating material directly into the substrate (21) such that it abuts the substrate at its second position (col. 9 lines 61+, col. 10 lines 1-19, figures 3 and 11). It would have been obvious for one of ordinary skill in the art to substitute the piston and displacement member structure of Mergner et al. with the direct contact piston of Bonzo because Bonzo teaches that this method has been shown to charge the coating material more uniformly (col. 10 lines 1-19) and because simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2143). 
Regarding claim 26: Mergner et al. discloses that there is a valve (115) in the housing between two chambers, such that it can be considered in the housing wall (see figure 1). 
Regarding claim 31: Mergner et al. fails to explicitly disclose how the substrate (121) is placed onto the coating device (122), though it must inherently be put there by some general means. However, Bonzo discloses a similar apparatus in which a mechanical jaw (81) is provided to automatically insert and remove the substrate (21) from the coating press (70) (col. 13 lines 21-54, figure 10). It would have been obvious for one of ordinary skill in the art to use an automated mechanical jaw as taught by Bonzo for picking up and placing the substrate (121) of Mergner et al. because automating a manual activity is not considered to be a patentable advance (MPEP 2144.04). 
(2) Response to Argument

In response:
Appellant’s assertion that Mergner et al. retracts the piston after the coating reaches the predetermined level refers only to one specific embodiment, which is not the embodiment discussed in the Office Action. Paragraphs 79 to 82 of Mergner et al. discuss the removal process, and quite clearly explicitly state that the piston being retracted is one possible means for removing excess coating, but several other methods are also possible, one of which is to apply a vacuum to either of the top or bottom faces of the substrate. There is no indication that retraction of the piston is performed in either of those embodiments, and indeed, doing so would actually interfere with the embodiment in which the vacuum is applied to the upper face, as that would create two conflicting pressure gradients in opposite directions- retracting the piston would create a pressure gradient in the downward direction towards the bottom end of the substrate (121) and applying a vacuum to the upper face would create a pressure gradient in the upward direction towards the top end of the substrate (121). See the annotated figure 1 below.
[AltContent: arrow][AltContent: textbox (Suction force caused by retraction of the piston)][AltContent: textbox (Suction force of the vacuum applied to the top)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    638
    398
    media_image3.png
    Greyscale

Clearly, applying two conflicting pressure gradients caused by two opposite suction forces inside of the substrate would not achieve the stated goal of Mergner et al. of removing the excess coating from the inside of the substrate. Therefore in the embodiment discussed in the rejection, in which the vacuum is applied to the upper faces of the substrate (see par. 82) the piston cannot be retracted to perform the removal as Appellant claims. 

Furthermore, the claim itself refers to two elements in the final clause, the vacuum triggering device and the piston. The prior art includes those two elements and causes them to perform the same functions- the vacuum triggering device triggers the vacuum removal process while the piston continues to advance. While Mergner et al. does not explicitly show that the liquid delivered by the piston necessarily winds up inside of the substrate, the actual claimed elements and functions- the triggering of the vacuum device and the continued advancement of the piston- are both present in the Mergner et al. reference. Therefore, where the liquid ends up is not of consequence to the actual positively claimed elements in claim 19. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        3/12/2021



/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717                   
                                                                                          
/CHRISTOPHER A FIORILLA/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.